Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 29, 2022

                                       No. 04-22-00205-CR

                                          Martin PEREZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 81st Judicial District Court, Wilson County, Texas
                                 Trial Court No. CRW2103070
                          Honorable Russell Wilson, Judge Presiding


                                          ORDER
        Appellant’s court-appointed attorney filed a brief pursuant to Anders v. California, 368
U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal. On July
28, 2022, this court issued an order advising appellant of his right to request the appellate record
and file a pro se brief. On August 22, 2022, appellant filed a motion requesting access to the
appellate record. See Kelly v. State, 436 S.W.3d 313. 320-21 (Tex. Crim. App. 2014).

        Appellant’s motion to access the record is GRANTED. The clerk of this court is
ORDERED to prepare and send a full and complete duplicate copy of the clerk’s record and the
reporter’s record for trial court cause number CRW2103070 to appellant at his current address:
Stevenson Unit, TDCJ #2389736, 1525 FM 76, Cuero, Texas 77954.

        If, after reviewing the record, appellant desires to file a pro se brief, he must do no later
than October 13, 2022. If the appellant files a pro se brief, the State may file a responsive brief
no later than thirty (30) days after the date the appellant’s pro se brief is filed in this court.




                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court